DETAILED ACTION
	This action is in response to Applicant’s amendment filed on October 26, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 20-29, 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10576258. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application and the patent include the same subject matter, differing in only the arrangement of the limitation within the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 24-29, 31-32, 34, 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al. (U.S. Publication No. 2010/0241083).
Regarding claim 18, Fisher et al. discloses an introducer (100) for insertion of a medical device into a patient's vasculature, the introducer comprising: an elongate introducer body (102) having a longitudinal axis, a proximal region, a distal region, and an inner lumen; a hub (110) coupled to the proximal region of the introducer body; a hemostatic valve (180,150)  disposed within the hub and forming a liquid-tight seal across the inner lumen, wherein: the hub and the hemostatic valve are configured to part together (paragraph 27, 28), and wherein the hemostatic valve includes a proximal surface (top surface of valve near label 182) and distal surface (154) and a sloped region (indicated by the arrow in the figure below) that is disposed in the proximal surface and is angled relative to a plane perpendicular to the longitudinal axis of the introducer body (See figure below), wherein the sloped surface is configured to direct an object toward a central region of the hemostatic valve, wherein the hemostatic valve includes a central void (162) disposed between the distal surface and the proximal surface that reduces a stiffness of the central region of the hemostatic valve (channel 162 can be considered a void between the proximal and distal surfaces of the hemostatic valve and makes the stiffness of the central region less than if the channel were not there).

    PNG
    media_image1.png
    740
    730
    media_image1.png
    Greyscale

Regarding claim 24, the sloped region (seen aove) is a funnel (Figure 5)
Regarding claim 25, the introducer (100) is configured to part along a parting surface (108) substantially parallel to the longitudinal axis of the introducer body (Figure 4).
Regarding claim 26, the hemostatic valve (180, 150) is configured to part along a parting surface substantially parallel to the longitudinal axis of the introducer body (Figure 4).
Regarding claim 27, the parting surface defines the central void. The party surface bounds the outside of the central void and thus is considered to define the central void. 
Regarding claim 28, the hemostatic valve (180, 150) is configured with a base portion (168) having a first outer diameter, and an upper portion (164) having a second outer diameter, wherein the first outer diameter is greater than an inner diameter of the hub, and the second outer diameter is smaller than the first outer diameter (Figure 5).
Regarding claim 29, Fisher et al. discloses an introducer (100) for insertion of a medical device into a patient's vasculature, the introducer comprising: an elongate introducer (102) body having a longitudinal axis, a proximal region, a distal region, and an inner lumen; a hub (110) coupled to the proximal region of the introducer body; a hemostatic valve (180, 150) disposed within the hub and forming a liquid-tight seal across the inner lumen, wherein: the introducer and the hemostatic valve are configured to part together (paragraph 27, 28); and wherein the hub includes a sloped region (see figure provided above) configured to direct an object towards a central region of the hemostatic valve during insertion of the object through the hemostatic valve, wherein the sloped region is a funnel (Figure 6), wherein the hemostatic valve includes a proximal (top surface of valve near label 182) and a distal surface (154) and a central void (162) disposed between the distal surface and the proximal surface that reduces a stiffness of the central region of the hemostatic valve (channel 162 can be considered a void between the proximal and distal surfaces of the hemostatic valve and makes the stiffness of the central region less than if the channel were not there). 
Regarding claim 30, the hemostatic valve (180, 150) includes a distal surface (154) and a proximal surface (surfaces above 154).
Regarding claim 31, the sloped region is a funnel (Figure 6).
Regarding claim 32, the sloped region extends circumferentially around the hemostatic valve (Figure 6).
Regarding claims 34 and 35, the central void is configured such that the hemostatic valve forms a double seal against the object when inserted through the hemostatic valve. As seen in figure 6, an instrument of sufficient diameter would have a first seal against the entry area 186 of the valve and then again at the distal region 154 of the valve. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 22, and 33 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (U.S. Publication No. 2010/0241083).
Regarding claim 21, 22, and 33, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the sloped region angled about 30 degrees or greater or 60 degrees or greater relative to a plane perpendicular to the longitudinal axis, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 20 and 23 are only rejected under Double Patenting and not rejected by prior art. As such these claims would be objected to and would be allowable if rewritten in independent form including all of the limitations of the base claim with a properly filed Terminal Disclaimer. Claims 20 and 23 contain allowable subject matter from the previous filed application.
Response to Arguments
The amendments have been addressed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775